DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-9, 11-12, 21, 26, 33, and 58 are pending, of which Claims 1, 3-7 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 2, 8, 9, 11-12, 21, 26 and 33 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 9, 11 and 12, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9, 11 and 12 recites the limitation(s): ‘prodrug’ in reference to a compound having the structure as shown in Formula 1. Applicants have not described the claimed genus of ‘prodrug’ in a manner (synthesis, structure, characterization etc.) that would indicate they were in possession of the full scope of this genus, or even to describe what this broad genus is comprised of. 
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claims are drawn to a method of treating a cachexia comprising administering to a subject in need thereof a therapeutically effective amount of a compound having the structure V or compound of formula V in combination with an immunosuppressive agent, such as formula I or prodrug thereof. No prodrugs are described or present in examples in such a way as to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use. As such, the claims lack adequate written description for the myriad of compounds embraced by the claimed ‘prodrugs’. The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984). Accordingly, it is deemed that Instant Specification fails to provide adequate written description for the genus: ‘prodrugs’, of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 is indefinite as the claim recites “the acetic acid derivative”, which lacks the antecedent basis.  
Appropriate correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 21, 33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Bascomb (US 2009/0117197 A1). 
Determining the scope and contents of the prior art
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac (abstract, Claims, paragraphs 0022, 0136, 0150, 0215, 0248, 0375, 0385-0391, 0393-0537).
With regard to limitation of claim 33-Since the cited prior art teaches treating same disease using same compound., etodolac, as in the instant claims, the result of the treatment, such as effectively decreasing the white blood cell amount etc. is expected to be the same.
Ascertaining the differences between the prior art and the claims at issue
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac, but fails to teach example with elected species ketorolac.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since the cited prior art teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. that may useful in treating cachexia with a working example etodolac, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that etodolac may be substituted with the equivalent compound ketorolac, also taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
In addition, Compounds which are stereo isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus R isomer of Ketorrolac is prima facie obvious in view of teaching of ketorolac of the cited prior art.
Based on the above established facts, it appears that the teachings of the above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and this would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac,
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that etodolac may be substituted with ketorolac and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success. 
 
Claims 2, 8, 9, 11-12, 21, 26 and 33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Bascomb (US 2009/0117197 A1) and Nunes (US 2016/0166683 A1) in combination. 
Determining the scope and contents of the prior art
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac (abstract, Claims, paragraphs 0022, 0136, 0150, 0215, 0248, 0375, 0385-0391, 0393-0537).
Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID.
Ascertaining the differences between the prior art and the claims at issue
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac, but fails to teach example with elected species ketorolac; a combination with cytarabine and ratio 20:1 to about 0.8:1.
Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID, but fails to teach a combination with ketorolac and ratio 20:1 to about 0.8:1.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. that may useful in treating cachexia with a working example etodolac, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that etodolac may be substituted with the equivalent compound ketorolac, also taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
In addition, Compounds which are stereo isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus, R isomer of Ketorrolac is prima facie obvious in view of teaching of ketorolac of the cited prior art.

With regard to the difference of combination of cytarabine and ketorolac and their ratio- Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. in treating cachexia and Nunes teaches cytarabine and NSAID agents in treating cachexia. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with reasonable expectation of success that NSAID agent, such as ketorolac and cytarabine may be combined in at least in an equivalent ratio i.e. 1:1 to make a composition useful for treating cachexia. This is because it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980).
With regard to limitation of claim 33-Since the cited prior art teaches treating same disease using same compound and/or combination, as in the instant claims, the result of the treatment, such as effectively decreasing the white blood cell amount etc. is expected to be the same.
 Based on the above established facts, it appears that the teachings of the above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and this would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac, Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that combination of two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks and amendment, filed on 04/12/2022, have been fully considered but not found persuasive. 
Applicant argues that there should be a reasonable expectation of success. Applicant argues that the prior art either gave no indication of which parameters are critical or direction to pick from many available choices. Applicant argues that example 5 teaches significant weight gain with R-ketorolac compared to control, which is unexpected as scientific data shows S-ketorolac as more active than R isomer on COX1 and COX2 inhibition.
This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac and Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID.  Thus, the cited prior art gave both direction and parameters, i.e. choosing from anti-inflammatory agent with examples and immunosuppressive agent to treat cachexia. Since Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. that may useful in treating cachexia with a working example etodolac, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that etodolac may be substituted with the equivalent compound ketorolac, also taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
In addition, Compounds which are stereo isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus, R isomer of Ketorrolac is prima facie obvious in view of teaching of ketorolac of the cited prior art.

Further, with regard to the difference of combination of cytarabine and ketorolac and their ratio- Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. in treating cachexia and Nunes teaches cytarabine and NSAID agents in treating cachexia. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with reasonable expectation of success that NSAID agent, such as ketorolac and cytarabine may be combined in at least in an equivalent ratio i.e. 1:1 to make a composition useful for treating cachexia. This is because it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980).

With regard to Applicant’s argument that example 5 teaches significant weight gain with R-ketorolac compared to control, which is unexpected as scientific data shows S-ketorolac as more active than R isomer on COX1 and COX2 inhibition- is again not found persuasive. This is because the instant claims are drawn to cachexia and not COX-related activity. Thus, the comparative data of cachexia vs COX activity are not comparable. 
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623